DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-5, 9, 13, 17, and 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticiapted by Hunziker (US 2011/0137347 A1).
Claim 1. Hunziker discloses a magnetic assembly, comprising: a rotatable magnet (external magnet 36; para. 0058 states that external magnet 36 is rotatable) configured to change a dimension of an adjustable implant upon a rotation of the 
Claim 2. Hunziker discloses wherein the maintenance member covers an arc of less than 360 degrees of the circumference of the rotatable magnet (see Figs. 6A-6B) (Figs. 5A-6B; paras. 0053, 0058, and 0059). 
Claim 3. Hunziker discloses wherein the maintenance member covers an arc of less than 180 degrees of the circumference of the rotatable magnet (see Figs. 6A-6B) (Figs. 5A-6B; paras. 0053, 0058, and 0059). 
Claim 4. Hunziker discloses wherein the maintenance member covers an arc of less than 120 degrees of the circumference of the rotatable magnet (see Figs. 6A-6B) (Figs. 5A-6B; paras. 0053, 0058, and 0059). 
Claim 5. Hunziker discloses wherein the magnetic assembly is configured to adjust the adjustable implant in a specific graduation for each half rotation of the rotatable magnet relative to the maintenance member (see para. 0059) (Figs. 5A-6B; paras. 0053, 0058, and 0059). 
Claim 9. Hunziker discloses a magnetic assembly for adjustable implants, the magnetic assembly comprising: a rotatable magnet (magnet 18) configured to be disposed in an adjustable implant (rod 10) and configured to change a dimension of the adjustable implant upon a rotation of the rotatable magnet; and a maintenance member 
Claim 13. Hunziker discloses wherein the magnetic assembly is configured to adjust the adjustable implant in a specific graduation for each half rotation of the rotatable magnet relative to the maintenance member (see para. 0059) (Figs. 5A-6B; paras. 0053, 0058, and 0059). 
Claim 17. Hunziker discloses a magnetic assembly for adjustable implants, the magnetic assembly comprising: a rotatable magnet (magnet 18) disposed in an adjustable implant (rod 10) and configured to change a dimension of the adjustable implant upon a rotation of the rotatable magnet; and a maintenance member (magnet covers 20 and 22; para. 0056 states that components of rod 10 are made of titanium, titanium alloy, or cobalt-chromium; those materials are all weakly magnetic, which means that there would be at least minimal attraction, especially considering the proximity of magnet covers 20 and 22 to magnet 18) disposed in the adjustable implant in proximity to the magnet, wherein the maintenance member is configured to attract the at least one pole of the rotatable magnet when at least one pole of the rotatable magnet is in proximity to the maintenance member to rotate the rotatable magnet; wherein upon 
Claim 20. Hunziker discloses wherein the magnetic assembly is configured to adjust the adjustable implant in a specific graduation for each half rotation of the rotatable magnet relative to the maintenance member (see para. 0059) (Figs. 5A-6B; paras. 0053, 0058, and 0059).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunziker (US 2011/0137347 A1).
Hunziker fails to disclose the specific graduation comprising 0.16 mm per rotation of the rotatable magnet (claims 6 and 14), the specific graduation comprising 0.10 mm per rotation of the rotatable magnet (claims 7 and 15), and the specific graduation comprising 0.20 mm per rotation of the rotatable magnet (claims 8 and 16). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made for the specific graduation to comprise 0.16 mm per rotation of the rotatable magnet (claims 6 and 14), the specific graduation to comprise 0.10 mm per rotation of the rotatable magnet (claims 7 and 15), and the specific graduation to comprise 0.20 mm per rotation of the rotatable magnet (claims 8 and 16), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 10-12, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 17 have been considered but are moot because the new ground of rejection relies on a different interpretation of Hunziker.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773